Action by appellant against appellee on a promissory note for $4,000.
The complaint is in the usual form of complaints in such actions.
Appellee answered in general denial, a second paragraph of no consideration, a fourth of payment, and a seventh of fraud. The other paragraphs are not here involved. Appellant's demurrer to the seventh paragraph of answer was overruled. Thereupon, appellant replied in denial, and with three affirmative paragraphs. To the third paragraph of reply, appellee's demurrer was sustained. There was a trial by jury which resulted in a verdict for appellee, upon which, after appellant's motion for a new trial was overruled, judgment was rendered. Appellant assigns as error the action of the court in overruling its demurrer to the seventh paragraph of answer, in sustaining appellee's demurrer to its third paragraph of reply, and in overruling its motion for a new trial.
Briefly, the seventh paragraph of answer avers that the note in this suit was given to appellant as a result of the following real estate transaction.
On or about July 17, 1917, one Smith, real estate agent, now deceased, had a meeting with appellee and one Cook, then secretary of the Citizens Trust Company and stockholder and director in appellant company, in the place of business of said trust company and pretended to sell appellee and said Cook or appellant, a certain farm, lying six miles north of Fort Wayne, Indiana, for $40,000; that there was a mortgage of $24,000 thereon, which appellant and appellee were to assume, and each of them was to pay $8,000, *Page 106 
being the full consideration for said farm. Appellee paid appellant her said sum of $8,000, but appellant failed to pay its $8,000 or any part thereof, and, in truth and in fact, appellant was purchasing said farm for $32,000 and no more. At said time, appellee placed absolute confidence in appellant, believed the representations so made by appellant that the purchase price of said farm was $40,000 and that appellant would pay $8,000 as a part of the consideration, left the entire deal in appellant's and Cook's hands and, relying upon said representations, paid $8,000 herself to appellant as consideration for the purchase of said farm, the title to which, without the knowledge of appellee, was taken in the name of appellant.
Said farm was exchanged by plaintiff for a property in Fort Wayne and for no other consideration, the title to which property was taken in appellant's name. Appellant did not own said farm or any interest therein at the time it was exchanged for said property, and never acquired any interest in said property by virtue of said exchange. At all times, Cook was acting for and in behalf of appellant.
At the time of the exchange of said farm for said city property, appellant told appellee that she would owe it $4,000 for its equity in said farm and property. Appellee believed the representations of appellant and Cook, which were false and fraudulent, that they had expended $8,000 in the purchase of said farm, relied upon said representations, and executed her note the renewal of which is sued on.
Appellee received nothing from appellant or anyone on its behalf in consideration for said note, but she did not discover the facts hereinbefore alleged until after the execution of the note in suit which is the last renewal note.
The third paragraph of reply to the seventh paragraph *Page 107 
of answer, undertakes to aver acts of appellee with reference to the original note and the renewals thereof constituting a waiver of any defense thereto.
That the answer is on the theory of fraud is apparent from a casual reading thereof, and that it discloses a fiduciary relation between appellee and appellant is equally 1, 2.  apparent. Appellee, at first, with her husband, and after his death, and without his counsel and alone, placed entire confidence in appellant and its officers, believed their representations that she was a joint purchaser with appellant of the farm, and that appellant was paying its half of the purchase price of the equity therein. Where such a relation of trust and confidence obtains between the parties, there is always a duty to disclose all material facts of the transaction, and a failure so to do constitutes fraud. 26 C.J. 1076; 39 Cyc 1613; King v. White (1898), 119 Ala. 429, 24 So. 724.
The case of Grant v. Hardy (1873), 33 Wis. 668, quoting on page 674 from well-known authorities on Equity Jurisprudence, states the rule thus: "Whenever parties stand in such a relation, that, while it continues, confidence is necessarily reposed by the one, and the influence which naturally grows out of the confidence is possessed by the other, and this confidence is abused, or the influence is exerted to obtain an advantage at the expense of the confiding party, the person so availing himself of his position will not be permitted to retain the advantage, although the transaction could not be impeached if no such confidential relation had subsisted." The facts of that case are so similar to the facts here involved and its reasoning is so clear that it seems to us that it is forceful in determining the controversy between the parties hereto. Announcing the same principle, see Zohn v. McMillin (1897), 36 Atl. (Pa.) 188. Had appellant paid some part of the purchase *Page 108 
price but not its full proportion thereof, appellee might have enforced contribution, upon discovery of the fraud. Soule v.Frost (1884), 76 Me. 119; Kieffer's Estate (1890), 136 Pa. St. 535, 20 A. 523; Furman v. MacMillian (1878), 2 Lea (Tenn.) 121. But in this case, appellant paid nothing, and therefore, as between it and appellee, it had no equity in the property, and the note having been given for its equity, it and any renewal thereof would be without consideration.
Even though the facts as disclosed by the seventh paragraph of answer might have been proved under the second paragraph alleging no consideration, it would have been error to overrule the 3.  demurrer to the seventh paragraph of answer if it had not stated a good defense, which it did. The rule in this regard as stated by the writer of this opinion in Burton v.Burton (1922), 77 Ind. App. 436, on page 438, is erroneous and is disapproved.
Had appellee engaged in the transactions averred in the third paragraph of reply, after knowledge of the fraud that had been perpetrated on her, no doubt she would have been estopped 4.  thereafter from defending because of the fraud, but there is no averment in the reply of knowledge of the fraud. In this, the reply was defective, and the demurrer thereto was properly sustained. The seventh paragraph of answer avers want of knowledge by appellee of the fraud being perpetrated on her. All the averments of the third paragraph of reply were provable under the reply in general denial, and therefore any error in sustaining the demurrer thereto was harmless.
The evidence as set out in appellant's brief, supplemented by appellee's brief, fully sustains the seventh paragraph of answer, and the verdict of the jury. One of appellant's contentions 5.  is that there is no evidence that the farm was worth *Page 109 
less than the amount paid for it, by which we assume that appellant means the $40,000. This may be true, but it is wholly immaterial. Lowe v. Hendricks (1913), 86 Conn. 481,85 A. 795; Carnahan v. Moore (1912), 70 Wn. 623, 127 P. 195. Appellee was entitled to recover though the farm might have been a good bargain at the price represented to have been paid therefor. King v. White, supra; Bergeron v. Miles (1894),88 Wis. 397, 60 N.W. 783, 43 Am. St. 911.
We have examined the instructions challenged by appellant, and we find no error in giving them, but even if they were erroneous, it is apparent that, both on the law and the facts, a right 6.  result has been reached, and under such circumstances this court will not reverse for erroneous instructions.
The judgment is affirmed.